172 N.W.2d 753 (1969)
In re Taxes for 1968 on Real Property of Wendell NELSON in the Township of Darwin, Meeker County, Respondent,
v.
COUNTY OF MEEKER, Appellant.
No. 41718.
Supreme Court of Minnesota.
December 5, 1969.
George H. Neperud, County Atty., Litchfield, for appellant.
Olson, Nelson & Nagel, Litchfield, for respondent.
Heard before KNUTSON, C. J., and MURPHY, OTIS, ROGOSHESKE, and SHERAN, JJ.

OPINION
PER CURIAM.
Appeal from a judgment of the district court in proceedings authorized by Minn. St. 278.01 for determination of the validity of petitioner's objections to an assessment of real estate taxes on farm property pursuant to §§ 273.11, 273.12, 272.03, subd. 8, and 273.01. It is contended by the county that the evidence fails to support the judgment of the court reducing the full and true value of the land for tax purposes.
On an appeal involving the sufficiency of the evidence to justify the trial court's decision, it is not necessary for us to review and discuss the evidence to demonstrate the correctness of its judgment. 1B Dunnell, Dig. (3 ed.) § 415a. It is sufficient to say that, after a hearing before the court in which witnesses were heard both for and against the petitioner's objections, the trial court found the market value of the property to be $14,500, as opposed to the assessor's actual valuation of $19,350, and ordered that the tax be accordingly reduced.
*754 The trial court's findings of fact in tax cases, like those in ordinary civil cases, must be sustained upon review if reasonably supported by the evidence as a whole. Minnesota Power & Light Co. v. Carlton County, 275 Minn. 101, 145 N.W.2d 68; Kalscheuer v. State, 214 Minn. 441, 8 N.W.2d 624. Here, there was sufficient evidence from which the trial court could determine the valuation expressed in his findings of fact. Since this court is one of review and not a trier of issues of fact, the judgment must be affirmed. 1B Dunnell, Dig. (3 ed.) § 388.
Affirmed.